Citation Nr: 0620289	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1956 rating decision that denied service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  In that decision, the 
RO determined that CUE had not been committed with regard to 
a prior August 1955 rating decision of the RO in Wilkes-
Barre, Pennsylvania, denying service connection for residuals 
of a head injury.  While the current appeal was pending, 
the issue was amended to a claim of CUE in a slightly more 
recent March 1956 rating decision that continued the denial 
of service connection for head injury residuals, inasmuch as 
this later decision represented a final denial as to the 
veteran's original claim -- i.e., for which he had taken no 
further action to initiate an appeal, following notification 
of that denial.

In October 2005, a hearing was held before a local Decision 
Review Officer (DRO), and more recently, in June 2006, the 
veteran provided additional testimony at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board.  Transcripts of both proceedings are of record.

Also, in June 2006, the Board advanced the veteran's case on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).




FINDING OF FACT

The March 1956 rating decision at issue, which denied service 
connection for residuals of a head injury, was fatally flawed 
and undebatably erroneous to the extent it did not recognize 
the veteran's bilateral hearing loss disability as a 
consequent condition from that trauma; the RO failed to 
consider relevant facts that were before the adjudicator, 
which undeniably established the head injury in service, and 
further, to apply the relevant law in view of persuasive 
evidence of a medical nexus between the hearing loss and head 
injury sustained coincident with military service; thus, the 
result of that decision would have been manifestly different, 
but for these errors.


CONCLUSION OF LAW

There was CUE in the March 1956 rating decision denying 
service connection for residuals of a head injury, 
specifically with respect to the claimed consequent bilateral 
hearing loss.  38 U.S.C.A. § 5109A(b) (West 2002); 38 C.F.R. 
§§ 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the matter on appeal, the issue before the Board is 
whether there was CUE in a previous RO rating decision - 
many years ago in March 1956, which denied service connection 
for the claimed residuals of a head injury.  But the U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions of the VCAA do not apply to CUE claims, 
irrespective of whether the decision in question was issued 
by the RO or Board.  See Parker v. Principi, 15 Vet. App. 407 
(2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc).  Consequently, there was no legal 
obligation on VA to provide the veteran with preliminary 
notice or assistance with his CUE claim under the VCAA.

In any event, the inapplicability of the VCAA is 
inconsequential in this particular case because the Board is 
granting the veteran's claim, regardless, at least to the 
extent he is alleging CUE in failing to recognize his 
bilateral hearing loss as a residual of the head injury in 
dispute.  So even assuming for the sake of argument the VCAA 
applied, and there had not been compliance with it, this 
still would amount to no more than harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As indicated, the VCAA does not apply under the circumstances 
of this case, so the relevant legal requirements set forth in 
Dingess/Hartman are not determinative.  It warrants 
mentioning only that the RO's May 2005 correspondence 
(primarily for the purpose of informing the veteran that his 
case was being certified to the Board) explained in detail 
the evidence required to establish both the disability rating 
and effective date elements of a claim for service 
connection, consistent with the Dingess/Hartman decision -- 
providing additional notice information in advance of the 
further RO action that will be necessary to effectuate this 
decision, i.e., that revision of the March 1956 decision is 
necessary with regard to the veteran's bilateral hearing loss 
condition.

Governing Laws, Regulations and Analysis

Previous RO decisions that were not timely appealed are final 
and binding on the veteran based on the evidence then of 
record and generally will be accepted as correct in the 
absence of CUE.  The prior decision will be reversed or 
amended only where the evidence establishes this error.  See 
38 C.F.R. § 3.105(a) (2005); 38 U.S.C.A. § 5109A (West 2002).   

Moreover, according to the Court, CUE is a very specific and 
rare kind of error.  "It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

There are three preliminary legal requirements before it may 
be concluded there was CUE in a prior determination:  (1) it 
must be determined whether either the correct facts, as they 
were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has further held that for an alleged error to 
constitute CUE it must have consisted of an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts, and not merely 
misinterpretation of the facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  See, too, Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE 
merely on the basis that the previous adjudication at issue 
"improperly weighed and evaluated the evidence" does not 
satisfy the stringent legal requirements for CUE.  See Fugo, 
6 Vet. App. at 44; Russell, 3 Vet. App. at 313.

A breach of VA's duty to notify and assist likewise does not 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
This even includes situations when the RO has breached the 
duty to assist a veteran in obtaining relevant service 
medical records that may render a prior rating decision non-
final, or there has ostensibly occurred some other kind of 
"grave procedural error," as the U. S. Court of Appeals for 
the Federal Circuit ("Federal Circuit") has indicated in 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) 
(overruling Hayre v. West, 188 F.3d 1327, 1334 
(Fed Cir. 1999)).

However, the failure to apply a relevant law or regulation is 
an appropriate subject for a claim of CUE.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson 
v. Brown, 5 Vet. App. 430, 433 (1993).

Following a thorough review of the record and applying the 
law as it existed at the time of the March 1956 RO rating 
decision denying service connection for residuals of a head 
injury during service, the Board has determined there was CUE 
in that decision to the extent the RO adjudicator failed to 
recognize the veteran's bilateral hearing loss as a 
consequent condition (i.e., residual) of the head trauma.

Prior to addressing the substantive evidentiary basis for the 
CUE claim, it merits discussion that a favorable 
determination on the CUE question (in which case, the March 
1956 decision would effectively be reversed) would continue 
to provide a further identifiable benefit to the veteran, 
notwithstanding that in a February 2003 RO decision, the 
previously denied claim for service connection for hearing 
loss was reopened, then granted it on its merits effective 
from August 7, 2002 -- and a more recent May 2004 decision 
revised the effective date for the grant of service 
connection to June 28, 2002.  Rather, provided that CUE were 
demonstrated in the original 1956 decision, that decision 
would then be regarded as if granted in the first instance.  
Hence, there would exist a basis for assigning a 
substantially earlier effective date, that of the date 
entitlement to service connection for hearing loss arose (as 
discussed below, in February 1956), or potentially even as 
early as the June 1955 date of claim for service connection.  
The claim pending on appeal for CUE therefore remains salient 
to the overall level of compensation benefits the veteran may 
receive for service-connected disability, based on the time 
period of his eligibility for such benefits.  

Concerning the former March 1956 rating decision, the RO then 
issued a denial of the veteran's claim for service connection 
for a head injury, along with several related conditions 
which he had alleged were the consequence of his head injury 
incurred in service, consisting of claimed burns on his neck 
and back, defective hearing (in both ears, so bilaterally), 
migraine headaches, and a nevus on the right side of his 
back.  In adjudicating the present claim of CUE, the RO has 
since characterized the issue that was denied pursuant to 
that 1956 rating decision, as that of service connection for 
the residuals of an in-service head injury -- and inclusive 
of the aforementioned conditions alleged as due to the head 
injury.  Presently, the Board notes that based upon the 
record at the time of issuance of the 1956 decision, the 
veteran's claimed bilateral hearing loss is the specific 
issue with respect to which there was error consisting of CUE 
in that decision.  

In its explanation of the reasons and bases for the denial of 
the benefit sought, the RO adjudicator in March 1956 
concluded that a hearing loss condition had not been 
"incurred or aggravated in service."  In summarizing the 
evidence of the claimed injury in service, the RO adjudicator 
indicated that a copy of General Orders stated the veteran 
was wounded in action in Korea on October 4, 1951, and was 
awarded the Purple Heart Medal.  Also noted was that 
affidavits from two individuals who had served with him 
stated they recalled him having suffered a wound requiring 
dispensary treatment, and that he later complained of 
headaches.  However, in response to this, the RO adjudicator 
further explained that the veteran's separation examination 
showed a hyperpigmented area on the subscapula region, but no 
scarring (or other evidence of an actual injury), as well as 
normal hearing.  Requests for supporting clinical records to 
the Army Adjutant General's Office on two instances had 
indicated that no addition service medical records (SMRs) 
could be found.  The clear implication of these findings was 
that the evidence up to the point of service discharge had 
not conclusively established that a head injury had occurred 
therein, or otherwise shown the beginning of a hearing loss 
condition in service as a resultant condition.

Also noted in the RO adjudicator's March 1956 decision was 
that since separation from military service, the veteran had 
undergone an evaluation by a private physician indicating she 
treated the veteran on several occasions commencing in 
November 1952, and at irregular intervals until January 1956, 
because of tinnitus.  It was noted, as well, that the first 
evaluation in 1952 had shown a perceptible hearing impairment 
in the right ear.  (Note that, although the veteran was found 
to have developed hearing loss within a few months of service 
discharge, and VA law then included provisions for service 
connection on a presumptive basis for chronic disease 
(including organic disease of the nervous system), under 38 
C.F.R. §§ 3.80, 3.86 (1956), there are unfortunately no 
objective findings such as audiometric data to establish 
whether hearing loss was manifested to at least a compensable 
degree, to warrant the presumption that such condition was 
incurred in service.)  The RO adjudicator observed that a VA 
examination in February 1956 had also shown the presence of 
minimal deafness.  But this additional evidence, while 
showing the existence of the disability claimed post-service, 
was not considered to be probative of whether there was a 
causal association between hearing loss and the veteran's 
military service - and, in particular, his head trauma.

Upon objective evaluation of the evidence which would 
reasonably be expected to have been available to the RO for 
consideration in 1956, and the law as it pertains to grants 
of service connection on a direct basis, the above 
determination should be reversed because of CUE.  There is 
evidence of one or more misapprehensions on the part of the 
RO involving two essential elements of the veteran's claim, 
notwithstanding there was actually a sufficient basis to 
establish these components.  As a general matter, both then 
in 1956 and even still today, there are three "elements" 
that are considered to comprise a valid claim for service 
connection:  (1) evidence of a current disability, (2) 
competent evidence of incurrence or aggravation of a relevant 
injury or disease in service, and (3) a medical nexus between 
the injury or disease in service and current disability.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

The first "element" of a current disability (at the time of 
the March 1956 decision) was not in dispute when the RO 
originally denied the veteran's claim, as shown by the 
February 1956 examination results which had affirmatively 
established hearing loss.  And at that time, there was no 
regulation or other legal provision in effect setting forth 
threshold minimum criteria as to what constituted a hearing 
loss disability for VA purposes -- as there is now with the 
current regulation, 38 C.F.R. § 3.385 (2005) (originally 
added through 55 Fed. Reg. 12,349 (April 3, 1990)), which 
specifies objective criteria for a hearing loss disability 
based on auditory thresholds at varying frequencies, and/or 
speech recognition scores.  See also 58 Fed. Reg. 48,483 
(Sept. 16, 1993); 59 Fed. Reg. 60,560 (Nov. 25, 1994) 
(subsequent revisions)

Regarding the second element, however, the RO previously did 
not find that the veteran's claimed head injury -- the 
alleged trauma precipitating the onset of a hearing loss 
disability -- was incurred coincident with his military 
service, having reviewed the available SMRs and personnel 
records.  But also of record at that time, yet not apparently 
considered in deciding his claim, was a copy of his DD Form 
214 (Report of Separation from the Armed Forces) - which, 
under the category of "wounds received as a result of action 
with the enemy," clearly stated he had sustained a head 
wound on October 4, 1951 while serving in North Korea.  
This coincides with the date listed in his personnel file for 
the injury that later resulted in him receiving the Purple 
Heart Medal.  In September 2000, the Army Board of Correction 
for Military Records updated the veteran's DD Form 214 (by 
way of a DD Form 215) clearly indicating he had received the 
Purple Heart Medal because the abbreviation for receipt of 
this commendation on his original DD Form 214 was apparently 
misspelled.  That notwithstanding, in 1956 the RO had 
documentation of his receipt of the Purple Heart Medal 
through his service personnel records.  The DD Form 214, 
containing the information referenced above, was also then of 
record as it had been associated with the claims file in 
connection with his claim for compensation benefits from VA.

There was clear evidence, even in March 1956, the veteran had 
sustained a head injury in service and as a result had 
received the Purple Heart Medal.  The RO's failure to 
acknowledge this injury had occurred in service was an 
obvious oversight in the application of the correct facts 
that would be expected to have been duly considered -- and 
not merely the result of the discretion available to the 
adjudicator as to how the case facts at hand were weighed and 
evaluated, which as stated, does not amount to CUE.  So the 
element of incurrence or aggravation of a head injury as 
alleged should have been considered established.  Also 
significant is that according to the veteran's separation 
examination showing a prior shrapnel wound, missile, to the 
neck (due to the October 1951 incident), and the statements 
of record from other individuals who served with him, there 
was support for his allegation that he was in proximity to 
excessive noise from an explosion when the injuries was 
incurred.  So the next determinative issue in adjudicating 
his present CUE claim is whether the head injury, in fact, 
caused or contributed to the development of his hearing loss 
disability (i.e., the finding of a medical nexus).

As for this third element of his claim, the RO through the 
prior analysis of the veteran's claim referred to several 
post-service reports of hearing loss problems.  But notably, 
those records to which the RO referred did not demonstrate a 
link between the hearing loss problems and the veteran's 
military service, itself -- to include, in particular, the 
head injury at issue.  The absence of such necessary medical 
nexus evidence was then a factor in the overall determination 
by the RO that bilateral hearing loss was not incurred or 
aggravated in service.

On present review of the report of the veteran's February 
1956 VA examination and audiology evaluation, the diagnosis 
then provided was "bilateral nerve deafness (acoustic 
trauma)," with a prognosis considered "guarded."  When 
this report is considered along with the confirmed head 
injury in service, it tends to establish a relationship 
between that event in combat and the development of hearing 
loss.  Since the RO's justification for the March 1956 denial 
refers to the hearing loss examination results, this evidence 
by all accounts was directly considered in deciding the claim 
-- in effect, ruling out the potential of a factual error, 
including as if the report itself had not been before the 
adjudicator.  The foregoing analysis of the February 1956 
examination report, however, demonstrates what is best 
characterized as an error in application of the law, namely, 
the provisions under VA law then (and for which there are 
substantially similar provisions at present) that a basis for 
granting service connection exists where there is competent 
evidence linking a post-service disability with an injury or 
disease in service.  See 38 C.F.R. §§ 3.63, and 3.77 (1956) 
(setting forth a basic definition of service connection under 
the law for disability claimed as having been incurred or 
aggravated in military service).

Given the VA medical opinion associating the hearing loss 
with "acoustic trauma," specifically, and keeping in mind 
the existing documentation of the head injury from an 
explosion, particularly when evaluating the intercurrent 
evidence of hearing problems soon after service discharge, 
the finding of a medical nexus to service was warranted under 
the law, and the failure to make this determination was CUE 
in the March 1956 decision as in the previous instance of 
factual error regarding the underlying injury in service.  
Thus, the previously noted factual error on the element of 
service incurrence or aggravation, and the ensuing 
misapplication of the law as to claims for service connection 
on a direct basis, each constituted substantial errors that, 
in their cumulative effect, amounted to CUE in the March 1956 
decision.  The grant of service connection for bilateral 
hearing loss is therefore warranted as of that time period.

But as regarding the other claimed residuals of the head 
injury (e.g., headaches and additional pathology), while 
there was confirmation of the head injury in service by way 
of the veteran's DD Form 214 that, in turn, would have been 
of some value in establishing these residuals as consequent 
conditions, there were other key elements of service 
connection that were not then established.  There was 
insufficient evidence of current disability and/or of a 
causal nexus to service, the head injury in particular.  
Hence, the denial of service connection for those additional 
conditions was not tantamount to CUE.

In summary, there was CUE in the March 1956 RO rating 
decision to the extent it denied service connection for 
bilateral hearing loss as a residual of the head injury 
during service.  See 38 C.F.R. § 3.105(a).  And since the 
veteran already has established his entitlement to service 
connection for bilateral hearing loss, but only as of June 
28, 2002, the finding in this appeal of CUE in the earlier 
1956 decision, in turn, provides the foundation for 
consideration and possible assignment of an earlier effective 
date for this condition.  See 38 C.F.R. § 5110; 38 C.F.R. § 
3.400.




ORDER

There was CUE in the March 1956 RO rating decision to the 
extent it denied service connection for bilateral hearing 
loss as a residual of the head injury while on active duty; 
thus, an earlier effective date for the veteran's service-
connected bilateral hearing loss is warranted (prior to the 
current effective date of June 28, 2002), subject to the 
applicable laws and regulations governing the payment of VA 
compensation benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


